Exhibit 10.18

LEGEND OIL AND GAS, LTD.

– STOCK OPTION AGREEMENT –

Option No. 2011-            

THIS STOCK OPTION AGREEMENT (“Agreement”) is made and entered into as of the
date of grant set forth below (“Date of Grant”) by and between Legend Oil and
Gas, Ltd., a Colorado corporation (“Company”), and the participant named below
(“Participant”). Capitalized terms not defined herein shall have the respective
meanings ascribed to them in the Company’s 2011 Stock Incentive Plan (the
“Plan”). A copy of the Plan has been provided to Participant.

 

  

Participant’s Name:

  

 

  

Participant’s Address:

  

 

     

 

  

Total Number of Option Shares:

   ______________   

Exercise Price per Share:

   $2.17 per share   

Date of Grant:

   November 2, 2011   

Vesting Commencement Date:

   November 2, 2011   

Expiration Date:

   November 1, 2021   

Type of Option:

   [        ] Incentive Stock Option       [ XX ] Nonqualified Stock Option

1. Grant of Option. The Company hereby grants to Participant an option
(“Option”) to purchase the total number of shares of Common Stock of the Company
set forth above (“Shares”) at the exercise price per share set forth above
(“Exercise Price”), subject to all of the terms and conditions of this Agreement
and the Plan. If designated as an Incentive Stock Option above, the Option is
intended to qualify as an “incentive stock option” (“ISO”) within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended; if designated as a
Nonqualified Stock Option above, the Option is not intended to qualify as an
ISO.

 

-1-



--------------------------------------------------------------------------------

2. Vesting of Option. One-third (1/3) of the Shares subject to the Option shall
be immediately vested and exercisable upon the Vesting Commencement Date.
Provided Participant continues to provide services to the Company throughout the
specified period, the remaining Shares underlying the Option will become
exercisable at the following rate:

 

  •  

An additional one-third (1/3) of the Shares subject to the Option shall vest and
become exercisable on the one-year anniversary of the Vesting Commencement Date;
and

 

  •  

The final one-third (1/3) of the Shares subject to the Option shall vest and
become exercisable on the two-year anniversary of the Vesting Commencement Date.

Notwithstanding the foregoing, any portion of an Option that is not vested and
exercisable on the date of a Participant’s Termination of Service, for any
reason, shall immediately terminate on such date.

3. Expiration; Termination.

(a) Expiration. Unless earlier terminated, the Option shall expire on the
Expiration Date set forth above and must be exercised, if at all, on or before
the Expiration Date.

(b) Termination of Service

(i) For any Reason except Cause, Retirement or Early Retirement, Disability or
Death. Upon Termination of Service of Participant for any reason other than
Cause, Retirement or Early Retirement, Disability or death, the Option, solely
to the extent that it would have been exercisable by Participant on such date of
termination, may be exercised by Participant no later than three months after
the date of such Termination of Service, but in any event no later than the
Expiration Date.

(ii) Retirement or Early Retirement, Disability or Death. If Participant’s
Termination of Service occurs because of Retirement or Early Retirement,
Disability or death of Participant, the Option, solely to the extent that it is
exercisable by Participant on the date of termination, may be exercised by
Participant (or Participant’s legal representative) no later than one year after
the date of termination, but in any event no later than the Expiration Date.

(iii) Death of Participant. Notwithstanding the foregoing, if a Participant dies
after his or her Termination of Service but while an Option is otherwise
exercisable, the portion of the Option that is vested and exercisable on such
Termination of Service shall expire upon the earlier to occur of (y) the Option
Expiration Date and (z) the one-year anniversary of the date of death, unless
the Plan Administrator determines otherwise.

(iv) Termination for Cause. If a Participant’s Termination of Service occurs for
Cause, all Options granted to a Participant shall automatically expire upon
first notification to the Participant of such termination, unless the Plan
Administrator determines otherwise. If a Participant’s employment or service
relationship with the Company is suspended pending an investigation of whether a
Participant shall be terminated for Cause, all a Participant’s rights under any
Option shall likewise be suspended during the period of investigation. If any
facts that would constitute

 

-2-



--------------------------------------------------------------------------------

termination for Cause are discovered after a Participant’s Termination of
Service, any Option then held by a Participant may be immediately terminated by
the Plan Administrator, in its sole discretion.

(c) No Rights to Employment. Nothing in the Plan or this Agreement shall confer
on Participant any right to continue in the employ of, or other service
relationship (whether as an officer, director, consultant or otherwise) with,
the Company or any Related Company, or limit in any way the right of the Company
(or any Related Company) to terminate Participant’s employment or other service
relationship at any time, with or without Cause.

4. Manner of Exercise.

(a) Exercise Notice. To exercise this Option, Participant (or in the case of
exercise after Participant’s death, Participant’s executor, administrator, heir
or legatee, as the case may be) must deliver to the Company an executed stock
option exercise notice in the form attached hereto as Exhibit A, or in such
other form as may be approved by the Company from time to time (“Exercise
Notice”), which shall set forth Participant’s election to exercise the Option,
the number of Shares being purchased (“Exercised Shares”), any restrictions
imposed on the Shares and any representations, warranties and agreements
regarding Participant’s investment intent and access to information as may be
required by the Company to comply with applicable securities laws. If someone
other than Participant exercises the Option, then such person must submit
documentation reasonably acceptable to the Company that such person has the
right to exercise the Option. The Exercise Notice shall be accompanied by
payment of the aggregate Exercise Price as to all Exercised Shares.

(b) Limitations on Exercise. No Shares shall be issued pursuant to the exercise
of this Option unless such issuance and exercise complies with all relevant
provisions of law and the requirements of any stock exchange upon which the
Shares are then listed. Assuming such compliance, for income tax purposes the
Exercised Shares shall be considered transferred to the Participant on the date
the Option is exercised with respect to such Exercised Shares. The Option may
not be exercised as to fewer than 100 Shares unless it is exercised as to all
Shares as to which the Option is then exercisable. The Option may be exercised
only for whole shares.

(c) Method of Payment. Payment of the aggregate Exercise Price shall be by any
of the following, or a combination thereof, at the election of the Participant:

 

  (i) cash; or

 

  (ii) certified or cashier’s check (or a personal check if acceptable to the
Company); or

 

  (iii) tendering (either actually or, if the Common Stock is registered under
Section 12(b) or 12(g) of the Exchange Act, by attestation) shares of Common
Stock already owned by a Participant for at least six months (or any shorter
period necessary to avoid a charge to the Company’s earnings for financial
reporting purposes) that on the day prior to the exercise date have a Fair
Market Value equal to the aggregate exercise price of the shares being purchased
under the Option;

 

-3-



--------------------------------------------------------------------------------

  (iv) if the Common Stock is registered under Section 12(b) or 12(g) of the
Exchange Act, delivery of a properly executed exercise notice, together with
irrevocable instructions to a brokerage firm designated by the Company to
deliver promptly to the Company the aggregate amount of sale or loan proceeds to
pay the Option exercise price and any withholding tax obligations that may arise
in connection with the exercise, all in accordance with the regulations of the
Federal Reserve Board;

 

  (v) such other consideration as the Plan Administrator may permit; and

 

  (vi) any combination of the foregoing.

(d) Tax Withholding. Prior to the issuance of the Shares upon exercise of the
Option, Participant must pay or provide for any applicable foreign, federal,
state or local withholding obligations of the Company. If the Company allows,
Participant may provide for payment of withholding taxes upon exercise of the
Option by requesting that the Company retain Shares with a Fair Market Value
equal to the minimum amount of taxes required to be withheld. In such case, the
Company shall issue the net number of Shares to the Participant by deducting the
Shares retained from the Shares issuable upon exercise.

(e) Issuance of Shares. The Option shall be deemed to be exercised upon receipt
by the Company of a fully executed Exercise Notice accompanied by the aggregate
Exercise Price for the Exercised Shares and provision for tax withholding.
Thereafter, the Company shall issue the Shares registered in the name of
Participant, Participant’s authorized assignee, or Participant’s legal
representative, and shall deliver certificates representing the Shares with the
appropriate legends affixed thereto.

5. Non-Transferability of Option. The Option may not be transferred in any
manner other than by will or by the laws of descent and distribution and may be
exercised during the lifetime of Participant only by Participant. The terms of
the Option shall be binding upon the executors, administrators, successors and
assigns of Participant.

6. Adjustment in Option. If, between the Date of Grant and the complete exercise
thereof, there shall be a change in the outstanding shares of Common Stock of
the Company by reason of one or more stock splits, stock dividends payable in
shares of common stock, combinations or exchanges of shares, recapitalizations
or similar change in the Company’s corporate or capital structure, the number,
kind and Exercise Price, as the case may be, of the Shares remaining subject to
this Option shall be equitably adjusted in accordance with the terms of the Plan
so that the proportionate interest in the Company represented by the Shares then
subject to the Option shall be the same as before the occurrence of such event.

7. Acceleration upon Company Transaction. If in the event of a Company
Transaction the Successor Company refuses to assume or substitute for an Option,
then each such outstanding Option shall become fully vested and exercisable with
respect to fifty percent

 

-4-



--------------------------------------------------------------------------------

(50%) of the unvested portion of the Option. In such case, the Plan
Administrator shall notify a Participant in writing or electronically that fifty
percent (50%) of the unvested portion of the Option specified above shall be
fully vested and exercisable for a specified time period. At the expiration of
the time period, the Option shall terminate, provided that the Company
Transaction is consummated. All Options shall terminate and cease to remain
outstanding immediately following the Company Transaction, except to the extent
assumed by the Successor Company.

8. Tax Consequences.

(a) Tax Consequences. Participant acknowledges that there are or may be foreign,
federal, state and local income tax consequences to Participant as a result of
the exercise of the Option and the subsequent sale or disposition of the Shares.
If the Option is granted intending to qualify as an ISO under federal income tax
law, the Company does not represent or guarantee that the Option qualifies as
such. PARTICIPANTS ARE URGED TO CONSULT THEIR OWN TAX ADVISERS BEFORE EXERCISING
THE OPTION OR DISPOSING OF THE SHARES.

(b) Notice of Disqualifying Disposition of ISO Shares. If the Option is intended
to qualify as an ISO, and if Participant sells or otherwise disposes of any of
the Shares acquired pursuant to the Option on or before the later of (a) the
date two years after the Date of Grant, and (b) the date one year after exercise
of the Option, Participant shall immediately notify the Company in writing of
such disposition. Any such early disposition of the Shares may result in adverse
tax consequences to Participant. Participant acknowledges that he or she may be
subject to income tax withholding by the Company on the compensation income
recognized by Participant from the early disposition by payment in cash or out
of the current wages or other compensation payable to Participant.

9. Privileges of Stock Ownership. Participant shall not have any of the rights
of a stockholder in the Company with respect to any Shares until Participant
exercises the Option and pays the Exercise Price.

10. Compliance with Securities Laws and Regulations. The exercise of the Option
and the issuance and transfer of Shares shall be subject to compliance by the
Company and Participant with all applicable requirements of federal and state
securities laws and with all applicable requirements of any stock exchange on
which the Company’s Common Stock may be listed at the time of such issuance or
transfer. Participant understands that certificates evidencing Shares issued
upon exercise of this Option may be required to bear a legend restricting the
resale thereof without registration of such shares under the Securities Act of
1933, as amended. Participant understands that the Company is under no
obligation to register or qualify the Shares with the Securities and Exchange
Commission, any state securities commission or any stock exchange to effect such
compliance.

11. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Participant or the Company to the Plan Administrator for
review. The resolution of such a dispute by the Plan Administrator shall be
final and binding on the Company and Participant.

 

-5-



--------------------------------------------------------------------------------

12. Entire Agreement. The Plan is incorporated herein by reference. This
Agreement and the Plan constitute the entire agreement of the parties and
supersede all prior undertakings and agreements with respect to the subject
matter hereof.

13. Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Corporate
Secretary of the Company at its principal corporate offices. Any notice required
to be given or delivered to Participant shall be in writing and addressed to
Participant at the address indicated above or to such other address as such
party may designate in writing from time to time to the Company. All notices
shall be deemed to have been given or delivered upon: personal delivery; three
days after deposit in the United States mail by certified or registered mail
(return receipt requested); one business day after deposit with any return
receipt express courier (prepaid); or one business day after transmission by
facsimile (transmission confirmed).

14. Successors and Assigns. The Company may assign any of its rights under this
Agreement. This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Agreement shall be binding upon Participant and
Participant’s heirs, executors, administrators, legal representatives,
successors and assigns.

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Washington, without regard to its
provisions regarding conflicts of laws.

16. Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the grant of the
Option evidenced hereby, you acknowledge: (a) that the Plan is discretionary in
nature and may be suspended or terminated by the Company at any time; (b) that
the grant of the Option is a one-time benefit which does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options; (c) that all determinations with respect to any such future
grants, including, but not limited to, the times when options will be granted,
the number of shares subject to each option, the option price, and the time or
times when each option will be exercisable, will be at the sole discretion of
the Company; (d) that your participation in the Plan is voluntary; (e) that the
value of the Option is an extraordinary item of compensation which is outside
the scope of your employment contract, if any; (f) that the Option is not part
of normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; (g) that the vesting of the
Option ceases upon termination of employment or service relationship with the
Company for any reason except as may otherwise be explicitly provided in the
Plan or this Agreement; (h) that the future value of the underlying Shares is
unknown and cannot be predicted with certainty; and (i) that if the underlying
Shares do not increase in value, the Option will have no value.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

-6-



--------------------------------------------------------------------------------

DATED as of the Date of Grant set forth above.

 

LEGEND OIL AND GAS, LTD. By:  

 

Its:   Name:  

ACCEPTANCE BY PARTICIPANT:

Participant acknowledges receipt of a copy of the Plan. Participant has reviewed
the Plan and this Agreement in their entirety, has had an opportunity to obtain
the advice of counsel prior to executing this Agreement and fully understands
all provisions of the Plan and this Agreement. Participant acknowledges that
there may be adverse tax consequences upon exercise of the Option or disposition
of the Shares and that Participant should consult a tax adviser prior to any
such exercise or disposition. Participant accepts this Option subject to all of
the terms and provisions of the Plan and this Agreement.

 

PARTICIPANT:

   

 

  (Signature)  

 

  (Print Name)

Date signed:                     

 

 

-7-



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF EXERCISE OF STOCK OPTION

Legend Oil and Gas, Ltd.

1420 Fifth Avenue, Suite 2200

Seattle, WA 98101

Attn: James Vandeberg

1. Notice of Exercise. The undersigned (“Purchaser”) hereby notifies Legend Oil
and Gas, Ltd., a Colorado corporation (the “Company”), of his / her election to
exercise his / her option to purchase             shares of the Company’s common
stock, $.001 par value (the “Common Stock”), pursuant to that Stock Option
Agreement (the “Agreement”) between the undersigned and the Company dated
            , 20            (Option No.             ).

2. Payment of Exercise Price. Accompanying this Notice is (a) a certified or a
cashier’s check (or other check acceptable to the Company) in the amount of
$            payable to the Company, and/or (b) such other form of payment,
together with appropriate documentation, which is acceptable to the Company or
as otherwise specified in Section 4 of the Agreement.

3. Payment of Withholdings Taxes. Purchaser acknowledges that he / she is
responsible for paying or providing for any applicable federal or state tax
withholdings as a result of this Option exercise.

(a) Accompanying this Notice is my check in the amount of $            , in
payment of foreign, federal, state or local income withholding and employment
taxes applicable to this exercise. The amount of such payment is based on advice
received from appropriate officials of the Company responsible for the
administration of its payroll and employment tax obligations.

(b) Alternatively, or in addition, to avoid earnings charges or other adverse
consequences to the Company under applicable accounting or tax rules or
regulations, in full or partial payment of such taxes: (i) I deliver herewith an
additional             shares of the Common Stock presently owned by me, having
an aggregate fair market value as of the date hereof of $            [if such
delivery is authorized and approved by the Company]; or (ii) I hereby authorize
the Company to withhold, from the shares of Common Stock otherwise issuable to
me pursuant to this exercise,             such shares having an aggregate fair
market value at the date hereof of $            .

4. Title to Shares. The exact spelling of the name(s) under which Purchaser
desires to take title to the Shares is: ____________

__________________________________________________________________________________________.




--------------------------------------------------------------------------------

Purchaser desires to take title to the Shares as follows:

 

  [    ]    Individual, as separate property   [    ]    Husband and wife, as
community property   [    ]    Joint Tenants   [    ]    Alone or with spouse as
trustee(s) of the following trust (including date):     

 

    

 

  [    ]    Other; please specify:
______________________________________________________________________     

 

5. Tax Consequences. PURCHASER UNDERSTANDS THAT THERE MAY BE ADVERSE FOREIGN,
FEDERAL OR STATE TAX CONSEQUENCES AS A RESULT OF PURCHASER’S PURCHASE OR
DISPOSITION OF THE SHARES. PURCHASER ACKNOWLEDGES THAT SHE / HE HAS BEEN ADVISED
TO CONSULT WITH HER / HIS TAX ADVISER IN CONNECTION WITH THE PURCHASE OR
DISPOSITION OF THE SHARES AND THAT PURCHASER HAS HAD AN OPPORTUNITY TO DO SO.
PURCHASER IS NOT RELYING ON THE COMPANY FOR ANY TAX ADVICE.

6. Compliance with Laws and Regulations. Purchaser acknowledges that the
issuance and transfer of the Shares will be subject to and conditioned upon
compliance by the Company and Purchaser with all applicable state and federal
laws and regulations and with all applicable requirements of any stock exchange
or automated quotation system on which the Company’s Common Stock may be listed
or quoted at the time of such issuance or transfer.

7. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Washington, without regard to
conflicts of laws.

EXECUTED as of the              day of                     , 20     .

PARTICIPANT

 

 

   SSN: ___________________________________________             (Signature)   

 

   Address: __________________________________________             (Print name)
                  __________________________________________